Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150541                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  ALEXANDRA PEW,                                                                                     Richard H. Bernstein,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 150541
                                                                   COA: 317727
                                                                   Ct of Claims: 12-000157-MZ
  MICHIGAN STATE UNIVERSITY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 21, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2015
           t0520
                                                                              Clerk